Citation Nr: 1223697	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-39 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the extremities.  

(The issues of entitlement to an effective date prior to May 18, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD) and whether there is clear and unmistakable error (CUE) in the March 1997 rating decision denying service connection for PTSD, to include consideration as to whether there is a pending unadjudicated claim of service connection for a nervous condition other than PTSD, to include dysthymic disorder, are the subject of a separate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to August 1969, which included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, the Veteran presented testimony relevant to this appeal before the undersigned at a hearing held at the local RO.  The Veteran had previously testified at a hearing before a Decision Review Officer (DRO).  Transcripts of the hearings are associated with the record.   

This case was previously remanded by the Board in December 2010 for further evidentiary development and is now ready for disposition.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

The preponderance of the evidence weighs against finding that the Veteran's currently diagnosed chronic peripheral neuropathy involving the extremities had its onset in active service, manifested to a compensable degree within a year of separation from service, or is otherwise causally or etiologically related to the Veteran's period of active military service, to include presumed in-service herbicide exposure.    

CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the extremities was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In a pre-adjudicative June 2006 notice letter, the RO informed the Veteran of the information and evidence needed to establish entitlement to service connection for his claimed peripheral neuropathy of the extremities.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  The Veteran was further advised how VA determines the disability rating and effective date once service connection has been established, which satisfied Dingess notice requirements. 

Moreover, the record reflects that the Veteran has been provided with a copy of the rating decision, the SOC, and the SSOCs issued throughout the course of his claim/appeal, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the record.  In addition, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the record.  Additional treatment records found in the Veteran's electronic folder through Virtual VA are essentially duplicative of evidence already contained in the physical claims file and considered by the RO.  See e.g., September 2011 clinic progress note (including assessment of lower extremity paresthesias, unknown etiology with mild bilateral lower extremity sensory neuropathy by EMG in October 2006); however, see also November 2010 clinic progress note (includes impression of neuropathy, undetermined etiology) and August 2007 primary care note (including impression/assessment of bilateral sensory lower extremity peripheral neuropathy by EMG dated October 2006).  Furthermore, records from the Social Security Administration (SSA) and lay statements, to include several written statements from the Veteran, are included in the record.  

The Board further finds that there has been compliance with our prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
  
Pursuant to the Board's remand, the Veteran was afforded with a medical examination in connection with his claim in January 2011.  The examiner considered the Veteran's reported history of symptomatology, his current symptomatology, his medical history as documented in the record, pertinent medical literature, and the examination findings.  Upon consideration of such evidence, the examiner concluded that the Veteran's current chronic peripheral neuropathy of the upper and lower extremities was not caused by or related to herbicide exposure or otherwise directly related to his military service.  He provided adequate rationale for his conclusion.  For these reasons, we find the examination report to be adequate and that no further medical examination or medical opinion is needed.     

Also, pursuant to the Board's remand, additional records dated from February 2010 to December 2010 pertaining to the Veteran's medical treatment through the Beckley VA medical center (VAMC) were obtained and are included in the record.  
    
Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's record, to include records found in the Veteran's Virtual VA electronic folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Also, where a Veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as an organic disease of the nervous system (i.e., peripheral neuropathy), to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for certain disorders delineated under 38 C.F.R. § 3.309(e), which, in relevant part, includes acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  

The Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-49, and 61 Fed. Reg. 57,586-89 (1996); Notice, 64 Fed. Reg. 59,232-43 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-60 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In this case, the Veteran asserts that he currently suffers from peripheral neuropathy of the extremities due to exposure to herbicide agents during his service in the Republic of Vietnam.  

The Board initially notes that the evidentiary record sufficiently establishes the presence of current peripheral neuropathy of the upper and lower extremities.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The VA examiner diagnosed the Veteran with chronic peripheral neuropathy of the upper extremities as well as chronic peripheral neuropathy of the lower extremities at the January 2011 medical examination.  

Thus, as current peripheral neuropathy of the extremities is clearly shown, the Board will next consider whether the Veteran's claimed peripheral neuropathy of the upper and lower extremities is causally or etiologically related to in-service herbicide exposure.  

The Board notes that service records confirm that the Veteran has qualifying service in the Republic of Vietnam.  Because the Veteran's service personnel records show that he has the requisite service in Vietnam as defined by 38 C.F.R. 
§ 3.307(a)(6)(iii), he is presumed to have been exposed to herbicide agents, in the absence of affirmative evidence to the contrary.  

Also, as discussed above, the medical evidence sufficiently establishes current peripheral neuropathy of the upper and lower extremities. 

However, the Veteran is not entitled to presumptive service connection based on herbicide exposure, because his current peripheral neuropathy of the upper and lower extremities is not delineated under 38 C.F.R. § 3.309(e) as a disease associated with herbicide exposure.  McCartt v. West, 12 Vet. App. 164 (1999).   While acute and subacute peripheral neuropathy are listed as presumptive diseases associated with herbicide exposure under 38 C.F.R. § 3.309 (e), Note (2) specifically defines acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

In the present case, the Veteran has contended at various times that he first experienced symptoms of peripheral neuropathy while in Vietnam.  See, e.g., handwritten notation on a copy of PTSD examination report received in March 2009.  His wife has similarly reported in an October 2009 statement that the Veteran had aching legs, burning and tingling in his feet, and sensitive skin throughout their marriage, which began two weeks after he returned from Vietnam.  This evidence would suggest that peripheral neuropathy manifested within weeks or months of exposure to an herbicide agent.

However, the preponderance of the evidence weighs against finding that the Veteran has/had acute or subacute peripheral neuropathy.  

In this regard, the Board notes that the Veteran's STRs are completely devoid of any mention of symptomatology potentially referencing peripheral neuropathy and the Veteran's upper extremities, feet, lower extremities, and neurologic system were all clinically evaluated as normal at the August 1969 discharge examination.  Also, in the notes and significant or interval history portion of the discharge examination report, the Veteran further certified that he had informed the medical officer of all his known physical defects, illnesses and injuries, as evidenced by his signature.  None were identified.   This evidence, which is contemporaneous to service, weighs against the Veteran's recent assertion that he began to experience peripheral neuropathy symptomatology during service.   

Also, the earliest documentation of any symptomatology potentially referable to peripheral neuropathy included in the record is dated in September 1984, more than approximately 15 years after separation from service.  At that time, the Veteran made no mention of his period of active service.  Instead, he suggested that his symptomatology was related to a six-month history of cervical neck pain and headaches.  Significantly, the examining neurologist (P.L., MD) did not attribute the symptomatology to the diagnosis of peripheral neuropathy.  Instead, he noted that examination of the Veteran's cranial nerves, motor, sensory, cerebellar, and reflexes were all entirely within normal limits and did not find on-going neurological symptoms or signs.  Approximately two years later in October 1986, the neurologist again noted that the Veteran had reportedly been seen by numerous physicians since September 1984 without any real change in his symptoms but the overall impression remained that the Veteran did not have an on-going neurological problem.  He reiterated that he had previously found no neurological deficit whatsoever and saw no change at all from the previous evaluation.  He added that he did not find the problem to be either life-threatening or disabling.  This evidence further weighs against the Veteran's assertion of having had peripheral neuropathy symptoms in service.  

Additionally, when the Veteran filed a claim for service-connected compensation benefits with VA for joint pain in 1989, he made absolutely no mention of having had symptoms of paresthesia since service at that time. 

Furthermore, the earliest diagnosis of peripheral neuropathy is not shown until 2006, approximately 37 years after service. 

Moreover, and significantly, the January 2011 VA medical examiner stated that the Veteran had a chronic persistent form of peripheral neuropathy of the extremities, which was not acute or subacute in nature.  In support of the conclusion, he referenced the lengthy period of time between the Veteran's service and diagnosis of peripheral neuropathy (i.e., in 2006).  He had previously referenced the absence of documented tingling and numbness as well as burning sensation to the upper and lower extremities while the Veteran was in service.  

The January 2011 VA medical examiner further found that the Veteran's chronic peripheral neuropathy of the upper and lower extremities was of unknown etiology and was not caused by or related to his herbicide exposure.  In support of the conclusion, the examiner referenced medical literature he had reviewed on Agent Orange exposure and later noted that there was insufficient research to support a cause and effect relationship between chronic persistent peripheral neuropathy and herbicide exposure.  

The Board notes that the examiner based his opinion on review of the record and a thorough evaluation of the Veteran.  He also provided adequate rationale in support of his conclusion.  There is no probative medical opinion to the contrary documented in the record.  For those reasons, his opinion is afforded great probative value in resolving the medical question of whether the Veteran's claimed peripheral neuropathy is related to presumed herbicide exposure.     

Although the Veteran has attributed his currently diagnosed peripheral neuropathy of the upper and lower extremities to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent medical opinion linking his current peripheral neuropathy to presumed herbicide exposure in service.  Therefore, his opinion has no probative value.   

As it relates to his and his wife's competent account of in-service symptomatology (or within weeks thereafter), the Board notes that the Veteran stated that he had informed the medical officer of any illnesses from which he suffered but did not mention having any symptoms referable to peripheral neuropathy at separation from service, made no mention of having had any such symptoms since service when he sought medical treatment in September 1984, and related the onset of such symptomatology to a six-month history of cervical neck pain.  Thus, his statements have clearly been inconsistent regarding the onset of such symptomatology.  Furthermore, as STRs show that his extremities and neurologic system were clinically evaluated as normal, treatment records show that peripheral neuropathy was not clinically diagnosed until 2006 despite prior complaints and evaluation of paresthesias, and the VA medical examiner found that the Veteran had chronic persistent peripheral neuropathy, not acute or subacute neuropathy, the medical evidence does not support the Veteran's account of having had peripheral neuropathy symptomatology in service or shortly thereafter such that it may be characterized as acute or subacute peripheral neuropathy.  For these reasons, we do not find the Veteran's account of in-service symptomatology or his wife's account of having witnessed such symptomatology weeks after his return from Vietnam to be credible.  

Thus, the credible evidence does not show that symptoms of peripheral neuropathy initially manifested within weeks or months of presumed exposure to an herbicide agent and then resolved within two years.  Instead, such evidence shows that the Veteran did not begin to experience neurological symptoms and was not diagnosed with peripheral neuropathy until many years after service.  

Therefore, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed chronic peripheral neuropathy and herbicide exposure and the most probative competent medical opinion evidence does not show that such a nexus relationship exists, the Veteran's claimed peripheral neuropathy cannot be presumed to be due to Agent Orange exposure.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, the most probative and competent evidence does not otherwise show that his currently diagnosed chronic peripheral neuropathy of the upper and lower extremities is related to his period of active service.  

As discussed above, while the Veteran has stated that he first noticed symptomatology related to peripheral neuropathy during his period of service, STRs are devoid of any reference to any problems referable to peripheral neuropathy and the Veteran did not identify any such symptoms at separation despite having been given the opportunity.  He later indicated that his reported symptoms were related to cervical spine problems of six-month duration at a September 1984 neurological evaluation and made absolutely no mention of service.  Again, such evidence weighs against the Veteran's assertion of continuity of symptomatology as he has clearly provided inconsistent statements.  

Additionally, while the Veteran has asserted that he did not receive any type of testing for peripheral neuropathy in service (see copy of 2008 Board decision), the discharge examination did include clinical evaluation of Veteran's upper and lower extremities, feet, and neurologic system, which were all shown to be within normal limits.  The Veteran also certified that he had informed the medical officer of all known defects, illnesses, or injuries at the time of his discharge examination but did not identify any problems referable to peripheral neuropathy.  

The Veteran has also argued that there were documented complaints of peripheral neuropathy symptomatology back to 1994 and he had peripheral neuropathy symptomatology many years before the diagnosis was confirmed by electromagnetic study (EMG), all of which he asserts is the same as the other claimants who have been granted service connection.  However, such complaints are many years after separation from active service and, standing alone, do not necessarily indicate that peripheral neuropathy is related to the Veteran's service.  As stated above, the Veteran's neurologic complaints were not even found by treating physicians to be attributable to any neurologic deficit from 1984 to 1986.  Further, the VA medical examiner did not link the Veteran's current peripheral neuropathy to service.  

Also, the neurologist who evaluated the Veteran in September 1984 found no neurologic deficit at that time or in October 1986.  According to what the Veteran told the neurologist in October 1986, other physicians similarly found no neurologic diagnosis to account for the reported symptoms during that period.  He also made no mention of having had such symptomatology since service when he sought treatment from an arthritis clinic in December 1988.  He was further not diagnosed with peripheral neuropathy until 2006, approximately 37 years after discharge from service.  

Thus, for those reasons, his allegation and his wife's allegation of having experienced a continuity of symptomatology since service is not deemed credible and is far outweighed by the other evidence discussed above.    

Further, the probative and competent medical opinion of record concluded that the Veteran's current chronic peripheral neuropathy of the extremities was not caused by or related to his military service.  The examiner, instead, stated the Veteran's peripheral neuropathy was of unknown etiology.  As stated above, the examiner explained that there had not been sufficient research performed to support a cause and effect relationship between chronic persistent peripheral neuropathy and herbicide exposure and noted the long period of time between service and diagnosis of peripheral neuropathy.  

It is notable that the Veteran's treating physician similarly found that the Veteran's neuropathy was of undetermined etiology despite his being aware of the Veteran's pending claim for compensation benefits with VA.  See November 2010 clinic progress note; see also August 2010 clinic progress note (which includes assessment of lower extremity paresthesias, unknown etiology with mild bilateral lower extremity sensory neuropathy).  

The Board notes that the Veteran has stated that his treating physician, Dr. O., stated that peripheral neuropathy does not go away (i.e., acute and subacute peripheral neuropathy) and exposure to chemicals can cause peripheral neuropathy.  See copy of 2008 Board decision.  However, the Board is unable to meaningfully weigh his opinion, as relayed by the Veteran, against other evidence of record.  The physician has provided no written statement supported by adequate rationale in connection with the current claim.  Thus, we are unable to evaluate the adequacy of medical opinion and, in particular, the rationale for the conclusion.  While the Veteran has stated that the physician said that exposure to chemicals can cause peripheral neuropathy and he is competent to report what a physician told him, the statement as relayed by the Veteran is too speculative to provide the necessary nexus relationship.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence).  For that reason, the opinion is significantly outweighed by the other medical opinion evidence of record discussed above, as well as the NAS studies which have not found a positive association between chronic peripheral neuropathy and herbicide exposure.    

It must be noted that the VA examiner did not solely rely on the National Academy of Sciences (NAS) studies in providing his opinion.  Rather, he reviewed the Veteran's medical history, including the lack of any relevant findings in the service treatment records.  

While the Veteran has provided copies of other Board decisions granting service connection for peripheral neuropathy to other veterans, to include a 2008 Board decision by the undersigned, asserting the facts of those cases were similar to his case, we note prior decisions of the Board granting service connection for peripheral neuropathy in other cases carry no precedential value, because the Board is not bound by any prior Board decision not involving this Veteran, and the basis and evidence relied upon in those cases is different from the evidence considered in the present case.

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is provided.  In addition, the credible and probative evidence of record is against finding that peripheral neuropathy of the upper and lower extremities was incurred due to exposure to presumed exposure to herbicide agents in service, and the most probative and competent evidence of record does not otherwise relate the Veteran's currently diagnosed peripheral neuropathy of the upper and lower extremities disorders to his period of military service, or show that it manifested within one year of separation from service.   

In this regard, the Board is cognizant that the Veteran is in receipt of the Purple Heart.  Thus, he is entitled to the presumption available to combat veterans under 38 U.S.C.A. § 1154(b).  Under the provisions of 38 U.S.C.A. § 1154(b), VA shall accept an injury alleged to have been incurred or aggravated by combat service if consistent with the circumstances, conditions and hardships of such service. However, peripheral neuropathy is not shown to be related in any way to the Veteran's combat service.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim, on a direct basis as well as on a presumptive basis (i.e., as due to herbicide exposure and as a chronic disease), and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for peripheral neuropathy of the extremities is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


